Opinion by
Johnson, J.
It was stipulated that the principles herein are similar in all material respects to those involved in United States v. Browne Vintners Co., Inc. (34 C.C.P.A. 112, C.A.D. 351) and that the cases reported by the inspector as manifested, not found, were not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited, it was held that duty is not assessable upon the cases of merchandise, which were reported by the inspector as manifested, not found. The protests were sustained to this extent.